Citation Nr: 1712450	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent for lumbar stenosis with degenerative arthritis (low back disability). 

2.  Entitlement to increased initial ratings for sciatic nerve impairment of the right lower extremity rated as 10 percent disabling from January 29, 2010, and 20 percent disabling from September 24, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from June 1971 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas: a May 2011 rating decision which granted service connection for lumbar stenosis with degenerative arthritis, and a May 2012 rating decision, which granted service connection for sciatic nerve impairment of the right lower extremity, to include as secondary to the service-connected lumbar stenosis with degenerative arthritis.  
 
In September 2012, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing has been associated with the record.

In January 2015, the RO granted the Veteran's sciatic nerve impairment of the right lower extremity an increased 20 percent rating effective from September 24, 2012.  Therefore, the Board has recharacterized this issue as it appears above.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that a claim for a TDIU has been raised by the record.  Rice v. Shinskei, 22 Vet. App 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, the Board finds that another remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims. 

As to the Veteran's claims for higher ratings for his low back disability and sciatic nerve impairment of the right lower extremity, the Board notes that he was most recently provided with a VA examination in September 2014.  However, in light of the recent holding in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After a review of the Veteran's September 2014 VA examination, the Board has determined that an additional VA examination is warranted in light of Corriea in order to obtain these needed medical findings.

A claim for TDIU is part of an increased rating claim and must therefore also be remanded until a new VA examination is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

In this regard, while the appeal is in remand status the Veteran should once again be asked to provide VA with a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran and once again ask him to complete and return to VA a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Associate with the claims file any outstanding post-service treatment records from the Dallas VA Medical Center from September 2014 to present. 

4.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

5.  Schedule the Veteran for a VA examination to determine the severity of his low back disability and his sciatic nerve impairment of the right lower extremity, to include any functional problems with employment.  In accordance with Correia, the range of motion should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

a.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

b.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 
 
c.  The examiner should discuss the severity of the sciatic nerve impairment of the right lower extremity.

d.  The examiner should comment on the degree to which the Veteran's low back disability and sciatic nerve impairment limit the activities regularly required by employment to include lifting, pulling, standing, driving, and sitting etc., at any time since January 2010.

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

6.  After undertaking any additional development deemed necessary, adjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, which, among other things, provides the Veteran with notice of the laws and regulations governing a TDIU, the Veteran and his representative should be afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

